Mr. Justice Frantz
delivered the opinion of the Court.
Mollenkopf was convicted of the crime of felonious escape under C.R.S. 1963, 40-7-53 (C.R.S. ’53, 40-7-54). He seeks a reversal by writ of error, alleging as error the trial court’s denial of his motion to quash the information and its refusal of his tendered instruction on the People’s burden in establishing his identity as one previously convicted of a felony.
This is a companion case to Schwickrath v. People, 159 Colo. 390, 411 P.2d 961, but does not contain the assignments of error relative to proof of mental condition and instruction on the theory of attempted escape.
On the authority of Schwickrath, supra; Gallegos v. People, 159 Colo. 379, 411 P.2d 956; and Silva v. People, 158 Colo. 326, 407 P.2d 38, the judgment is affirmed.
Mr. Justice Day not participating.